—Appeal by the defendant from a judgment of the Supreme Court, Queens County (McCann, J.), rendered October 27, 1995, convicting him of robbery in the first degree, unlawful imprisonment in the first degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his identity as the perpetrator is unpreserved for appellate review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Johnson, 228 AD2d 521; People v Lopez, 175 AD2d 267; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
At trial, the complainant testified that he looked at the defendant, from as close as several feet, a number of times during the 10 minutes that they were together in the complainant’s *707vehicle. The police officer who saw the defendant, before he fled from a vehicle checkpoint, observed the defendant from within three feet. When he was arrested, the defendant was wearing clothing which matched the descriptions given by the complainant and the police officer and the defendant possessed the sum of money which the complainant said was robbed from him. In addition, both the complainant and the police officer made an in-court identification of the defendant. Ritter, J. P., Goldstein, McGinity and Luciano, JJ., concur.